PD-0896-15
                            No. :
                 IN   THE   COURT OF    CRIMINAL APPEALS

                                AUSTIN,TEXAS


                               ALPHONSO SMITH                 RECEIVED IN
                                     V.                  C°URT OF CRIMINAL APPEALS
                               STATE OF TEXAS                  JUL 15 m

                      FROM APPEAL No.:01-14-00727
                                                            Abe! Acosta, Clerk
               TRIAL COURT
                       )URT No.:239 JUDICIAL I
                                             DISTRICT

                         BRAZORIA COUNTY,TEXAS

                                                                     FILED IN
                FIRST MOTION FOR EXTENSION OF TIME            0URT 0F CRIMINAL APPEALS
            TO FILE PETITION FOR DISCRETIONARY REVIEW.              JjJL 2 1 20lJ

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEAlA&el Acosta, Clerk
      COMES NOW,ALPHONSO SMITH,PETITIONER, and files this Motion
for   ^0    days in which to file a petition for Discretionary Re
view.In support of this Motion,Appellant shows the Court the fol
lowing:
                                       1           th
      The Petitioner was convicted in •the 239          District Court of
Brazoria County,Texas, of the offense of Evading Arrest with a ve
hicle in Cause No.;71088,styled State of Texas vs. Alphonso Smith.
The Petitioner appealed to the Court of Appeals for the first
District of Texas.The case was affirmed on July 2,2015.
                                       II
     The present deadline for filing the Petitioner for Discretio
nary Review is August 1,2015. The Petitioner has not requested
any extension prior to this request.

                                    Ill
      Petitioner's request is based upon the following facts:
      Petitioner was not informed of the decision of the Court of
Appeals in affirming his case until July 7,2015. His attorney
John J. Davis has informed Petitioner that he was not appointed
to represent him on the petition for Discretionary Review.

                                       IV
      At law library,Petitioner is only allowed to (3) three case law
a day per visit on intra-loan or shepardize,in some instances
the case law can not be obtained which hinders Petitioner's research.
    Petitioner has a very limited knowledge of the lav;.

     WHEREFORE,Petitioner prays this Court GRANTS this Motion
and extend the deadline for filing the petition for Discretionary
Review in Case No.: 01-14-00727 to Qp<fr %l AQ1&                      .




                                     Respectfully submitted:


                                     Alphonso Smith, Pro Se
                                     Petitioner,
                                     Estelle Unit (T.D.C.J.-C.I.D.)
                                     264 FM   3478
                                     Huntsville, Texas 77320


                     CERTIFICATE OF    SERVICE

     I,certify that a true and correct copy of the above foregoing
First Motion for Extension of Time to File a Petition for Discretio
nary Review.has been forward by U.S. mail,postage prepaid to
attorney for State Trey D. Picard at 111 E Locust,Suite #408 A,
Angleton,Texas 77515 and to State prosecuting attorneys P.0 Box
12405,Austin,Texas 78711   on this      /&t7t day of    TcjCuA 2015


                                                     flUbPtwtf*
                                                 Petitioner,   Pro Se